Citation Nr: 1822750	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  14-09 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for cervical radiculopathy of the left upper extremity, claimed as nerve damage.

2.  Entitlement to a rating in excess of 20 percent for cervical radiculopathy of the right upper extremity, claimed as nerve damage.

3.  Entitlement to a rating in excess of 20 percent for cervical discectomy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1998 to January 2000. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Nashville, Tennessee.  Jurisdiction now resides with the Louisville, Kentucky.

While pending Board consideration, the claim of entitlement to a total disability individual unemployability rating (TDIU) was granted.  See April 2016 Rating Decision.  The Veteran has expressed satisfaction with this decision, thus it is no longer before the Board.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).  

FINDING OF FACT

In correspondence dated in February 2018, which were received prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of each issue comprising this matter.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of each issue comprising this matter have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2017).








REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2017).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2017).

In February 2018, the Veteran, by way of his representative, submitted correspondence stating that he was satisfied with the RO's April 2016 grant of TDIU would therefore like to withdraw all issues on appeal.  As a result, it follows that the criteria for withdrawal of the Veteran's pending claims regarding entitlement to a rating in excess of 30 percent for cervical radiculopathy of the left upper extremity, claimed as nerve damage; entitlement to a rating in excess of 20 percent for cervical radiculopathy of the right upper extremity, claimed as nerve damage, and entitlement to a rating in excess of 20 percent for cervical discectomy have been satisfied.  The Veteran has withdrawn his appeals regarding these issues, and, hence, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.














ORDER

The appeal as to entitlement to a rating in excess of 30 percent for cervical radiculopathy of the left upper extremity, claimed as nerve damage is dismissed.

The appeal as to entitlement to a rating in excess of 20 percent for cervical radiculopathy of the right upper extremity, claimed as nerve damage is dismissed.

The appeal as to entitlement to a rating in excess of 20 percent for cervical discectomy is dismissed.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


